                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )           No. 5:12-cr-06019-DGK-1
                                                  )           No. 5:13-cr-06017-DGK-1
MALCOLM WILSON,                                   )
                                                  )
       Defendant.                                 )

      ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING
                     DEFENDANT’S COMPETENCY

       On October 31, 2017, U.S. Magistrate Judge Matthew Whitworth ordered Defendant

Malcolm Wilson to undergo a competency evaluation. Jeremiah Dwyer, Ph.D., conducted the

examination and concluded that Defendant is not competent to proceed. His report was filed with

the Court on February 26, 2019, and U.S. Magistrate Judge Sarah Hays held a competency hearing

on February 28. She then entered a Report and Recommendation (Doc. 115) recommending that

the Court find Defendant incompetent and commit him to the custody of the Attorney General for

hospitalization and treatment. Neither party objected, and the time to do so has now passed.

       Therefore, after independently reviewing the record, the Court ADOPTS Magistrate Judge

Hays’s Report and Recommendation in its entirety. The Court finds Defendant incompetent to

proceed at the present time. The Court also commits Defendant to the custody of the Attorney

General pursuant to 18 U.S.C. § 4241(d) for hospitalization and treatment in a suitable facility for

a reasonable time, not to exceed 120 days, to determine whether there is a substantial probability

that he will attain the capacity to proceed within the foreseeable future.

       IT IS SO ORDERED.

Date: April 8, 2019                                   /s/ Greg Kays
                                                      GREG KAYS, JUDGE
                                                      UNITED STATES DISTRICT COURT
